DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed Foreign Application No. IN201811041110, filed 10/31/2018 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) has been acknowledged. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim-1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim-1 recites: at least one guiding shaft (429) affixed to the base plate (427), that provides a controlled channel for movement of the set of omni-directional wheels (425); and 
an actuator (431) affixed to the base plate (427) at one end, defining an axis to provide upward and downward movement of the set of omni-directional wheels ( 425) in the channel provided by the at least one guiding shaft (429). 

So it is unclear how the guiding shaft(s) provide a control channel for movement of the wheels while the actuator is activated. 
However, the (Fig.4c) shows, the wheel assembly which includes (four wheels, base plate, and four guiding shafts) is connected to the bottom of the actuator shaft, and the top end of the actuator is connected to a planner surface as shown in (Fig.4b). 
So when the actuator is activated it raises or lowers the body of the robot (300) with respect to the wheel assembly, the wheels do not actually moves up or down. 
For examination, the interpretation given by the Examiner above will be considered as the claim limitation. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. in the publication (US 2013/0325244 A1).
Regarding claim-1 Wang discloses a robotic surgical cart (Fig.2: robot-100) comprising: a set of omni-directional wheels affixed to a base plate (Fig.2) shows: a base section (120) and a set of three omni-directional wheels (210a, 210b, 210c) are affixed to that base, (Fig.4D) shows the base has a plate (122) where the wheels are connected, 
Wang also discloses wherein each omni-directional wheel in the set of omni-directional wheels comprises a hub, a plurality of roller mounting brackets coupled to the hub, and a plurality of rollers each rotatably coupled to at least one of the roller mounting brackets 

 
    PNG
    media_image1.png
    302
    299
    media_image1.png
    Greyscale

Figure A



    PNG
    media_image2.png
    218
    300
    media_image2.png
    Greyscale

Figure B
The Figure-A shown above is annotated from (Wang, Fig.4E), and Figure-B is annotated from (Fig.4c) of the current disclosure. 
The (Figure-A) shows, an omni-wheel with a hub at the center, and bracket where plurality of rollers are mounted, that configuration is very similar to the structure of the omni-directional wheel of the current invention.  
at least one guiding shaft affixed to the base plate (Fig.3A) shows a supporting structure (130) vertically connected to the base plate (120) and (¶:[0156] recites, a leg 130 supported by the base 120 extends upwardly), that support structure is considered as guiding shaft, 
that provides a controlled channel for movement of the set of omni-directional wheels (¶:[0155]) recites, the robot has a drive system (200) as shown in (Fig.4D), an interfacing module (300), and a controller (500) which coordinates operation and movement of the robot, and 
as shown in (Fig.3A) the interfacing module (300) is connected to the controller (500) through the guiding shaft (130); 
an actuator affixed to the base plate at one end, defining an axis to provide upward and downward movement of the set of omni-directional wheels in the channel provided by the at least one guiding shaft (¶:[0164]) recites, the leg (130) which is considered as the guiding shaft is configured to have a variable height adjustment mechanism for raising and lowering the body of the robot assembly with respect to the base (120), and the guiding shaft (130) has a first and a second telescopic portions (132, 134) that moves with respect to each other, 
Wang further discloses, the support structure or the guiding shaft (130) includes an actuator assembly (136) which includes motor drives for lifting the robot with respect to the base, as recited in (¶:[0164]).
Regarding claim-2 Wang discloses the robotic surgical cart of claim-1, Wang further discloses wherein the set of omni-directional wheels are configured to move upward and downward within a range of 1mm to 50mm (¶:[0199] recites, one of the sensor attached on the body of the robot can vary from one to two feet above the ground) that range of height adjustment encompasses the claimed range.
Regarding claim-4 Wang discloses the robotic surgical cart of claim-1, Wang further discloses wherein the plurality of rollers are coupled to the hub by roller mounting brackets in fixed positions about an outer periphery of the hub such that an axle of the plurality of rollers are at a fixed angle in relation to the wheel axle as shown in (Figure A) above plurality of rollers coupled to the outer periphery of the hub through the mounted bracket, also it is apparent from that figure the rotation axes of those rollers are oriented at an angle with respect to axle of the wheel.
Regarding claim-5 Wang discloses the robotic surgical cart of claim-4, Wang further discloses wherein the omni-directional wheels comprise of sixteen rollers set at a 90-degree angle to the wheel axle from (Fig.4D) it is seen one of the wheel (425d) has eight rollers coupled to the mounting bracket, as such the two rows of each wheel assembly has sixteen rollers in total, also it is seen from the same figure the axes of the rotors are oriented 90 degrees with respect to the wheel axel.
Regarding claim-7 Wang discloses the robotic surgical cart of claim-1, Wang further discloses wherein the omni-directional wheels supports the weight of the robotics surgical cart (300) from (Fig.2) it is seen the whole robotic assembly (100) is standing on top of the three Omni-directional wheel (210a, 210b, 210c), 
such that the weight is transmitted through the wheel axle to the hub (433), then through the roller mounting bracket (435) to the plurality of rollers (437) which transmits the weight to core of the one or more roller (437) and through it to one or more rollers (437) whose surface is in contact with the ground, where the weight is applied to the ground (Fig.4E) shows the platform (122) is supported by four  wheel assembly omni-directional wheels, wherein the weight of the robotic cart is transmitted from the platform to the hubs of the four wheels, from there the weight is transferred to rollers connected by the brackets to the hub, and particularly to those rollers which come in contact with the ground.
Regarding claim-8 Wang discloses the robotic surgical cart of claim-1, Wang further discloses wherein the base plate (427) is shaped in a fashion where the base plate (427) being a flat circular plate having portions (439) inwardly positioned at least 90 degrees from the fixed base plate (427) such that the set of omni-directional wheels (425a, 425b, 425c, 425d) can be affixed to the portions (439) by means of various locking mechanisms (Fig.4E) shows four blocks (220a-d) are connected to the bottom of the base plate (122), the sides of those blocks are oriented 90 degrees with respect to the surface of the base plate, and the omni-directional wheels affixed to those blocks.
Regarding claim-9 Wang discloses the robotic surgical cart of claim-1, Wang further discloses wherein the at least one guiding shaft (429) is attached on one end to the base plate (427) with help of bushings (455) and further bolted thereon to the base plate (427), from (Fig.4F) it is seen that the guiding shaft (130) is attached to the base plate (122) with help of a larger circular piece, that piece is considered equivalent to the bushing (455) of the current disclosure.
Regarding claim-10 Wang discloses the robotic surgical cart of claim-1, Wang further discloses wherein the actuator (431) comprises a housing (445) which include an electric motor as recited in (¶:[0164] the guiding shaft or the support column (130) includes an actuator assembly which comprises motor for lifting the robotic structure,  mechanically connected to rotate a lead screw, wherein the lead screw comprises a continuous helical thread machined on its circumference running along its length and a lead nut is threaded onto the lead screw with corresponding helical threads.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over the publication (US 2013/0325244 A1) by Wang et al.
Regarding claim-3 Wang discloses the robotic surgical cart of claim-1, Wang further discloses each of the omni-directional wheel have another supportive omni-directional wheel attached such that two rows of omni-directional wheels are positioned on a wheel axle attached to the base plate as shown in (Figure A) above, each of the omni-directional wheel is comprised of two similar wheels in a row and they share the same axle through which the wheels are attached to the base (122);
Wang discloses the robot assembly has three Omni-directional wheels connected to the base plat as shown in (Figs.2 & 4D), that particular embodiment does not disclose the set of omnidirectional wheels comprises four omni-directional wheels.
However Wang also teaches another embodiment of the wheel assembly in (Fig.4E,F) where four Omni-directional wheels are used, which are coupled to the base plate (122), it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel assembly by using four wheels instead of just three wheel, as recited (¶:[0160]), and that will provide more stability for the robot. 
Regarding claim-6 Wang discloses the robotic surgical cart of claim-1, Wang does not specifically disclose wherein the plurality of rollers (437) have a flexible ground contacting material made from an elastomer, however it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to use rollers made of flexible or elastic material to have batter grip with the ground, as most of the wheels used for load bearing applications uses inflated or solid tires made of rubber type flexible material. 
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(US 2017/0354468 A1) by Johnson et al. discloses a systems and Methods for controlled movement of the robot system. The surgical robot system may include a robot having a robot base, a robot arm coupled to the robot base, the robot also include a plurality of omni-directional wheels affixed to the robot base allowing multiple-axis movement of the robot.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHED KABIR whose telephone number is (469)295-9117. The examiner can normally be reached Monday-Friday: 9:30-6:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Z.K./ Zahed Kabir
Examiner
Art Unit 3792



/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792